DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Design Patent No. D533,387) in view of Longoni et al. (U.S. Application Publication No. 2012/0024859).
Huang discloses a container (Fig. 1), comprising: a lid (a, Fig. 6 labeled below); and a base (b), each of the lid and the base having at least one selected from the group consisting of a first and second component of an interlocking interface, the first component (c) comprising a folding portion, and the second component (d) comprising a 

    PNG
    media_image1.png
    340
    644
    media_image1.png
    Greyscale
 
Huang fails to teach each of the lid and base being made of molded pulp.
Longoni teaches that it is known in the art to manufacture a storage container out of molded pulp (par. 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container out of molded pulp, as taught by Longoni, in order to adjust the container for environmental concerns. The folding portions would be biased based on the material used for the container.
Alternatively, Longoni further teaches a dome-shaped indent connection structure (Fig. 9a, 9b) for frictional and removable attachment (par. 39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Huang with the friction connection shapes taught by Longoni, since such a modification would be a simple substitution of known elements to achieve a predictable result.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Longoni in view of Simmons et al. (U.S. Patent No. 5,860,530).
Huang fails to teach wherein each of the lid and the base has at least three corners and two of the at least three corners of the lid comprise one selected from the group consisting of the first component and the second component, and two of the at least three corners of the base comprise the other one from the group consisting of the first component and the second component, or wherein the respective opposing portions of the lid and base comprise four longitudinally extending bosses on the base and four longitudinally extending folding tabs on the lid.
Simmons teaches that it is known in the art to manufacture a container (10), comprising: a lid (12); and a base (14), wherein each of the lid and the base has at least three corners and two of the at least three corners of the lid comprise one selected from the group consisting of the first component and the second component, and two of the at least three corners of the base comprise the other one from the group consisting of the first component and the second component (Fig. 1), wherein the respective opposing portions of the lid and base comprise four longitudinally extending bosses on the base and four longitudinally extending folding tabs on the lid (Fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Huang with corners, as taught by Simmons, in order to store different shaped items or to locate the container in different spaces. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with interlocking interfaces at the corners, as taught by Simmons, in order to adjust how securely the container could close.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Longoni in view of Ahern, Jr. et al. (U.S. Patent No. 5,624,051).
Huang fails to teach wherein the base comprises one or more dividers that span across the base to creating separate compartments, wherein the compartments are configured to provide a 50/50 division, a one-third to two-thirds division, or an evenly divided three-way division.
Ahern teaches that it is known in the art to manufacture container with a base that comprises one or more dividers (31)that span across the base to creating separate compartments, wherein the compartments are configured to provide a 50/50 division, a one-third to two-thirds division, or an evenly divided three-way division (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a divider, as taught by Ahern, in order to separate items in the base.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Huang is used differently, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is within the level of ordinary skill in the art. Regarding applicant’s argument that changing materials would render the container suitable for its intended purpose, the examiner maintains that the container would still function as required and when one of ordinary skill in the art weighed the benefits of material It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to selected the claimed materials as shown above. Furthermore, the arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733